F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      August 20, 2007
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court


 V ERNO N JA G O ,

                 Petitioner-A ppellant,                 No. 07-1185
          v.                                        District of Colorado
 JOSEPH G. ORTIZ, Executive                    (D.C. No. 07-CV-0039-ZLW )
 Director, Department of Corrections
 and JOHN W . SU THERS, Attorney
 General, State of Colorado,

                 Respondents-Appellees.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before BR ISC OE, EBEL and M cCO NNELL, Circuit Judges.


      Vernon Jago, a Colorado prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) that would allow him to appeal from the district court’s

order denying his habeas corpus petition under 28 U.S.C. § 2241. See 28 U.S.C.

§ 2253(c)(1)(B); M ontez v. M cKinna, 208 F.3d 862, 867 (10th Cir. 2000)

(applying § 2253(c)(1)(B ) C OA requirement to § 2241 actions). Because we

conclude that M r. Jago has failed to make “a substantial showing of the denial of




      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
a constitutional right,” we deny his request for a COA and dismiss the appeal. 28

U.S.C. § 2253(c)(2).

                                 BACKGROUND

      On October 11, 2001, M r. Jago was charged with two counts of sexual

assault on a child by one in a position of trust. Two months later, the state

reduced the charge to one count of sexual assault on a child, a class four felony

under Colorado law, in exchange for a guilty plea. The state district court

sentenced M r. Jago to two years to life imprisonment.

      As part of the Sex Offender Lifetime Supervision Act (“SOLSA”),

Colorado requires sex offenders to serve the minimum sentence and to progress in

treatment until a parole board determines that the offender no longer poses an

undue threat to society if treated and monitored appropriately. Colo. Rev. Stat. §

18-1.3-1006(1)(a) (2003). M r. Jago was denied parole at his first hearing before

the board. SOLSA requires the board to review the decision at least once every

three years. Id. § 18-1.3-1006(1)(c).

      On January 8, 2007, M r. Jago filed a § 2241 habeas petition in federal

district court. The court ordered M r. Jago to amend and clarify his 131-page

com plaint to comply w ith R ule 8 of the Federal Rules of Civil Procedure. On

M arch 5, 2007, M r Jago filed an amended complaint, now only 95 pages long,

including exhibits. On M arch 19, 2007, the district court dismissed the




                                         -2-
complaint, finding that it still did not comply with Rule 8. The court then denied

a COA and this request followed.

                                    D ISC USSIO N

      The denial of a motion for relief under 28 U.S.C. § 2241 may be appealed

only if the district court or this Court first issues a COA. 28 U.S.C. §

2253(c)(1)(B); M ontez, 208 F.3d at 867. A COA will issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). If, as here, a court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claim, “a CO A should issue when

the prisoner shows . . . that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable w hether the district court was correct in its

procedural ruling.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000).

      W e agree with the court below that M r. Jago’s petition for federal habeas

relief does not constitute a “short and plain” statement of his claims, and we

therefore conclude it was appropriately dismissed without prejudice under Fed. R.

Civ. P. 8. See M ountain View Pharmacy v. Abbott Labs., 630 F.2d 1383, 1387

(10th Cir. 1980).

      Quite apart from the procedural deficiencies in the complaint, M r. Jago has

not made a substantial showing of the denial of a constitutional right. His

underlying claim seems to be that, as part of a conspiracy to keep him in prison

                                          -3-
for life, the state violated his due process rights by not providing him sufficient

opportunity to complete the statutory prerequisites for parole before his first

parole hearing. He also alleges violations of the Equal Protection Clause and of

the Fifth and Eighth Amendments. These claims do not satisfy the standards for

granting C OA .

      Generally, there is no federal constitutional right to parole, although

statutory language mandating parole can create a liberty interest that the

government cannot infringe upon without affording due process. See Greenholtz

v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 7, 12 (1979); Bd. of

Pardons v. Allen, 482 U.S. 369, 373, 376, 381 (1987). Because the applicable

state law gives the board total discretion in granting parole— unlike the statutory

mandates for early release in Greenholtz and Allen— M r. Jago has no federally

protected liberty interest. See Colo. Rev. Stat. § 18-1.3-1006(1)(a) (“the parole

board shall schedule a hearing to determine w hether the sex offender may be

released”) (emphasis added).

      M r. Jago also fails to satisfy the COA requirement with respect to his

Eighth A mendment, Double Jeopardy, and Equal Protection claims. He states,

without any supporting authority, that the CDOC violated these constitutional

rights. As we have previously held in this Circuit, “[c]onclusory allegations

without supporting factual averments are insufficient to state a claim.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

                                          -4-
      Finally, M r. Jago asks this Court to “put him on a stake and let the

townspeople come and burn him.” R. Doc. 10, at 4. Having neither the power to

afford such a remedy on a request for COA, nor the inclination to create the

conditions upon which M r. Jago might have an actual Eighth Amendment claim,

we deny this request.

                                     C ON CLU SIO N

      W e D EN Y M r. Jago’s request for a COA and DISM ISS this appeal.

      Appellant’s motion to proceed in form a pauperis is also DENIED.



                                                    Entered for the Court,

                                                    M ichael W . M cConnell
                                                    Circuit Judge




                                         -5-